Citation Nr: 1600799	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.
 
2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for recurring ear infections.
 
4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from July 1988 to July 1991.  He also has additional  service between July 1991 and January 1994 with the Navy Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In April 2012 and April 2014, this matter came before the Board and was remanded for additional evidentiary development. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2014 the Board remanded the claims to obtain VA treatment records referenced on the 2012 VA examination reports.  Specifically, the VA examination report in June 2012 to evaluate the Veteran's right wrist disability referenced VA records from 2005 to 2012 that reportedly failed to document a right wrist disability.  Similarly, the VA examiner in May 2012 referenced VA treatment records dated in March 1999, June 2005, June 2006, February 2008, July 2008, July 2009, September 2009, and August 2010, which essentially documented no hearing, sinus or ear problems.  It was also noted that the Veteran had an ear irrigation in 2006.  While the RO obtained VA treatment records from the Syracuse VA Medical Center (VAMC) from September 2006 through June 2012, the VA treatment records referenced by the 2012 VA examiners appear to remain outstanding.  In this regard, the Board notes that during the period on appeal the Veteran was also treated at the Albany VA facility.  Under the circumstances, and because it is unclear whether such records may pertain to his back disability in addition to the right wrist and ear, the Board finds this case must be remanded to obtain any additional pertinent medical records from the Albany 
VA facility (and any associated facilities), following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Albany VAMC, or any other VA medical center at which the Veteran has received treatment, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since 2005.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If     any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






